Citation Nr: 1548901	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for chronic bronchitis currently evaluated as noncompensable.  In the December 2013 rating decision, the RO relied on a November 2013 VA examination in assigning the Veteran's evaluation for his chronic bronchitis.  The Veteran, through his representative, in the February 2015 VA-646, stated that he wanted a new VA examination because the November 2013 VA examination was not complete and stated that the Veteran had been uncooperative during the testing.  The Veteran contended that he was not being uncooperative, but rather the had trouble completing the PFT testing because he was having trouble breathing.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).


The Board notes that the Veteran was afforded PFT testing in June 2014, the report of which is of record.  However, the examiner failed to provide an interpretation of the test scores that allow VA to rate the Veteran's chronic bronchitis under Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).  See
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the PFT report needs to be explained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an examination to determine the current severity level of the Veteran's service-connected chronic bronchitis.  Additionally, an interpretation of the June 2014 PFT test report must be interpreted and explained in accordance with 38 C.F.R. § 4.97, DC 6600.  

The claim's files must be made available to the examiner for review and the examination should reflect that such a review was accomplished. 

After a review of the claim's files, including the June 2014 PFT, the examiner must provide VA with the following information:

a.  The examiner must provide VA with a clear, legible, and unambiguous statement of the Veteran's post- bronchodilator percent of predicted value for his FEV-1, FEV-1/FVC, and DLCO (SB).

b.  The examiner must also provide VA with a clear, legible, and unambiguous statement that documents the Veteran's post- bronchodilator maximum oxygen consumption (with cardiorespiratory limit) and maximum exercise capacity.

c.  The examiner should further provide an opinion as to whether the Veteran's service connected disability causes cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization); and/or episode(s) of acute respiratory failure.

d.  Finally, the examiner should provide an opinion as to whether the Veteran's service connected disability requires outpatient oxygen therapy.

2.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




